Citation Nr: 0837949	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-19 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for service-connected reactive airway disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from July 2000 to July 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran indicated on his June 2005 VA Form 9 that he 
wished to testify at a Board hearing and in June 2005 
correspondence the veteran clarified that he would like a 
Videoconference hearing.  A Videoconference Board hearing was 
scheduled for January 2008 and the veteran was provided 
notice of this hearing in November 2007.  However, the 
veteran failed to report to the scheduled hearing and failed 
to explain his absence.  Therefore, the Board hearing request 
is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2008).

By rating decision dated in July 2005, the RO increased the 
disability rating for the veteran's reactive airway disease 
from noncompensable to 10 percent disabling effective July 
19, 2004, the day after the veteran's discharge from service.  
Despite the RO's actions, the veteran's appeal for a higher 
initial rating for his reactive airway disease remains before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The veteran's reactive airway disease is currently manifested 
by pulmonary function test (PFT) results of FVC at 81 
percent, FEV1 at 91 percent, and FEV1/FVC at 112 percent and 
intermittent inhalational or oral bronchodilator therapy.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 
percent for reactive airway disease have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.97, Diagnostic Code 6602 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected reactive 
airway disease is more disabling than currently evaluated.  
Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A 
request for an increased rating is to be reviewed in light of 
the entire relevant medical history.  See generally 38 C.F.R. 
§ 4.1.  "Staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Relevant Evidence

Evidence relevant to the current level of severity of the 
veteran's reactive airway disease includes VA examinations 
conducted in October 2004 and August 2006.  During the 
October 2004 examination the veteran reported that he began 
experiencing some wheezing and shortness of breath while in 
service in January 2004.  He was examined by military 
physicians, appropriate studies were done, and bronchial 
asthma was diagnosed.  He was treated on an outpatient basis 
and denied any hospitalizations or emergency room treatment 
for bronchial asthma.  The veteran reported being on inhalers 
for bronchial asthma since January 2004 and stated that his 
asthma has gradually gotten worse.  He complained of almost 
daily attacks of bronchial asthma.  These attacks will last 
sometimes a few hours and sometimes a few minutes, it varies.  
Sometimes he has attacks of bronchial asthma at rest and 
sometimes during exertion.  When he has an attack he will 
develop wheezing and shortness of breath.  Sometimes he will 
have a dry cough and sometimes a productive cough.  This 
interferes with his daily activities and occupation.  Also, 
because of his bronchial asthma, he has a lack of endurance 
and chronic fatigue occurring on a daily basis.  At the time 
of the examination, the veteran reported using an Albuterol 
inhaler as needed, two puffs every four hours.  He also 
reported using an Azmacort inhaler as needed, two puffs every 
four hours.  Sometimes he gets relief and sometimes he gets 
no relief with the prescribed inhalers.  The veteran denied 
any follow-up since service as he was only recently 
discharged from the United States Air Force.

Physical examination of the chest revealed that on 
auscultation there were a few, faint, scattered wheezes noted 
throughout all lung fields.  There was no rhonchi and no 
basilar rales.  The impression was reactive airway disease, 
bronchial asthma not found at present.  Pulmonary function 
tests (PFTs) were also done in October 2004 and were 
reportedly normal.  Specifically, they revealed the following 
post- bronchodilator findings:  FVC at 81 percent, FEV1 at 91 
percent, and FEV1/FVC at 112 percent.  

During the August 2006 VA examination the veteran reported 
that he worked in a bank as a personal banker.  He reiterated 
his history of breathing problems beginning in service.  He 
specifically noted difficulty breathing while stationed in 
Afghanistan for six months where he was exposed to 
sandstorms.  He stated that he was allergic to fish and 
aspirin and pollens.  His allergy symptoms include sneezing, 
nasal congestion, shortness of breath, and allergy since 
2003.  Currently his symptoms include congestion, breathing 
through his mouth, especially aggravated with running or 
walking and also during seasons of high pollens.  He denied 
asthma as a child.  His current treatment was two puffs of 
Albuterol four times per day.  He also had symptoms of 
allergy with nasal congestion, sneezing, occasional coughing, 
and occasional production of sputnum, varying from whitish 
yellowish to greenish.  He denied any hemoptysis or loss of 
appetite and no shortness of breath on exertion.  He reported 
breathing through his nose during attacks of allergy.  He 
denied periods of incapacitation requiring bedrest due to 
this condition. 


Physical examination revealed no respiratory distress and 
respirations of 20.  Chest and lungs were clear to percussion 
and auscultation.  There were no rales or wheezes.  The 
examiner noted that the veteran failed to report to undergo 
new PFTs but noted that the October PFT was normal.  X-ray 
examination revealed no evidence of active pulmonary disease.  
The impression was asthma and reactive airway disease, not 
found.  

Also of record are VA outpatient treatment reports dated from 
June 2005 to June 2007.  These records show diagnoses of, 
among other things, asthma and allergic rhinitis.  These 
reports also show that the veteran has been prescribed 
Albuterol and flunisolide.    

Analysis

The veteran's reactive airway disease is currently rated 
under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602.  Under DC 
6602 a 10 percent rating is warranted for FEV-1 of 71- to 80-
percent predicted; or, FEV-1/FVC of 71 to 80 percent; or, 
intermittent inhalational or oral bronchodilator therapy.  A 
30 percent rating is warranted for FEV-1 of 56- to 70-percent 
predicted; or, FEV-1/FVC of 56 to 70 percent; or, daily 
inhalational or oral bronchodilator therapy; or, inhalational 
anti-inflammatory medication.  A 60 percent rating is 
warranted for FEV-1 of 40- 55-percent predicted; or, FEV- 
1/FVC of 40 to 55 percent; or, at least monthly visits to a 
physician for required care of exacerbations; or, 
intermittent (at least three per year) course of systemic 
(oral or parenteral) corticosteroids.  Note:  In the absence 
of clinical findings of asthma at time of examination, a 
verified history of asthmatic attacks must be of record.  
Post-bronchodilator findings are the standard in pulmonary 
assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996).

Based on the foregoing, the Board finds that an initial 
disability rating greater than 10 percent for the veteran's 
reactive airway disease is not warranted.  The October 2004 
PFT did not show an FEV-1 of 56- to 70-percent predicted; or, 
FEV-1/FVC of 56 to 70 percent.  Rather the October 2004 PFT 
revealed post-bronchodilator findings of FVC at 81 percent, 
FEV1 at 91 percent, and FEV1/FVC at 112 percent.  These PFTs 
are reportedly normal.  


Also, while the veteran states that he takes medication for 
his asthma on a daily basis, there is no verified history of 
asthmatic attacks requiring daily inhalational or oral 
bronchodilator therapy; or, inhalational anti-inflammatory 
medication as is required when there are no clinical findings 
of asthma.  A June 2007 VA treatment report shows that the 
veteran was prescribed flunisolide (a corticosteroid that 
also has an anti-inflammatory action) to be used every day.  
However, it appears that the steroid was prescribed for the 
veteran's allergic rhinitis, which is not service connected.  
Also, while the record shows prescriptions for Albuterol and 
Azmacort, there is no evidence of daily attacks.  Looking at 
the competent medical evidence of record over time, daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication is not shown.  Therefore, the 
veteran's symptoms do not meet the criteria for an evaluation 
in excess of 10 percent under DC 6602 and an increase in his 
evaluation for reactive airway disease is not warranted.  
There are no other applicable diagnostic codes which would 
warrant a higher rating.  

The October 2004 VA examination included the veteran's report 
that his bronchial asthma interfered with his daily 
activities and his occupation.  The August 2006 VA 
examination noted that the veteran was employed as a personal 
banker and did not include any complaint from the veteran as 
to the effect of the service-connected reactive airway 
disease on his occupation and no note of any such effect by 
the examiner.  Thus, the issue of entitlement to an extra-
schedular rating under 38 C.F.R. § 3.321 is reasonably raised 
by the record.  The Board finds, however, that referral for 
consideration of an extraschedular rating is not warranted as 
there is no evidence that the service-connected reactive 
airway disease has resulted in frequent hospitalization 
(there is no evidence of any related hospitalization) or that 
it has resulted in marked interference with employment.  
While the October 2004 examination included the veteran's 
report that his condition "interfered" with his work, there 
was no such report on the more recent examination.  Barringer 
v. Peake, 22 Vet. App. 242 (2008).  In fact, the most recent 
VA examination noted no presence of the service-connected 
condition.  


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of July 19, 2004, the day after his separation 
from service, and a noncompensable rating was assigned.  He 
was provided notice how to appeal that decision, and he did 
so.  He was provided a statement of the case that advised him 
of the applicable law and criteria required for a higher 
rating and he demonstrated his actual knowledge of what was 
required to substantiate a higher rating in his argument 
included on his Substantive Appeal.  Subsequently, the 
veteran was informed that his disability rating was increased 
to 10 percent with an effective date of July 19, 2004, the 
day after his separation from service.  Although he was not 
provided pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

VA has assisted the veteran in obtaining evidence, afforded 
the veteran physical examinations, and afforded the veteran 
the opportunity to give testimony before the Board although 
he declined to do so.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

An initial disability rating greater than 10 percent for 
reactive airway disease is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


